1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    RAYMOND ALFORD BRADFORD,                         )   Case No.: 1:17-cv-01128-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                          THE DISCOVERY AND SCHEDULING ORDER
                                                      )
11                                                    )   (ECF No. 113)
     C. OGBUEHI, et al.
                                                      )
12                    Defendants.                     )
                                                      )
13                                                    )
14            Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se and in forma pauperis
15   in this civil rights action pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Defendants’ motion to modify the scheduling order, filed on May
17   18, 2021.
18            Good cause having been presented, it is HEREBY ORDERED that discovery cut-off is
19   extended from May 24, 2021, to August 20, 2021—for the sole purpose of taking Plaintiff’s
20   deposition—and the deadline to file dispositive motions is extended from July 23, 2021, to October
21   21, 2021.
22
23   IT IS SO ORDERED.
24
     Dated:        May 19, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
